



EXHIBIT 10o


 
AOL INC. LONG-TERM INCENTIVE PLAN
 
Contents
Page
Article 1.
Establishment, Objectives, and Duration
2
Article 2.
Definitions
2
Article 3.
Administration
4
Article 4.
Units Subject to the Plan
4
Article 5.
Eligibility and Participation
4
Article 6.
Grant and Payment of Units
4
Article 7.
Award Agreements
5
Article 8.
Beneficiary Designation
5
Article 9.
Deferrals
5
Article 10.
No Right to Employment or Participation
5
Article 11.
Change in Control
6
Article 12.
Amendment, Modification, and Termination
6
Article 13.
Withholding
6
Article 14.
Successors
6
Article 15.
Legal Construction
6





1

--------------------------------------------------------------------------------





Article 1. Establishment, Objectives, and Duration


1.1    Establishment of the Plan. AOL Inc., a Delaware corporation (hereinafter
referred to as the “Company”) has adopted the “AOL Inc. Long-Term Incentive
Plan” (hereinafter referred to as the “Plan”), as set forth in this document and
as it may be amended from time to time. The Plan was effective on June 23, 2015
(the “Effective Date”), which was the date the Company’s Board of Directors
first approved the Plan, and shall remain in effect as provided in Section 1.3
hereof.


The Plan permits the grant of Units on the terms described below.


1.2    Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through long-term incentives that are
consistent with the Company’s goals and that link the interests of Participants
to those of the Company’s shareholders; to provide Participants with incentives
for excellence in individual performance; to provide flexibility to the Company
in its ability to motivate, attract, and retain the services of Participants who
make significant contributions to the Company’s success; and to allow
Participants to share in the success of the Company.


1.3    Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Administrator to amend or
terminate the Plan at any time pursuant to Article 12 hereof, until all Awards
shall have been paid or forfeited, pursuant to the Plan’s provisions. In no
event, however, may an Award be granted more than ten (10) years after the
Effective Date.


Article 2. Definitions


Whenever the following terms are used in the Plan, with their initial letter(s)
capitalized, they shall have the meanings set forth below:


2.1
“Administrator” shall have the meaning ascribed to such term in Section 3.1
hereof.



2.2
“Award” means, individually or collectively, a grant under the Plan of Units.



2.3
“Award Agreement” means an agreement entered into by the Company and a
Participant, or another instrument prepared by the Company in lieu of such an
agreement, setting forth the terms and conditions applicable to an Award
pursuant to Article 7 hereof.



2.5
“Board” or “Board of Directors” means the Board of Directors of the Company, or
a committee of the Board to the extent that the Board designates a committee to
perform its functions under the Plan.



2.6
“Change in Control” means the occurrence of any of the following events at any
time after the closing of the acquisition of the Company by Verizon effective
June 23, 2015:



(a)
any “Person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act (other than the Company, Verizon or any company owned, directly or
indirectly, by the stockholders of the Company or Verizon in substantially the
same proportions as their ownership of stock of the Company or Verizon, as the
case may be) becomes the “Beneficial Owner” within the meaning of Rule 13d-3
promulgated under the Exchange Act of 30% or more of the combined voting power
of the then outstanding securities of the Company entitled to vote generally in
the election of directors; excluding, however, any circumstance in which such
beneficial ownership resulted from any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or by any corporation
controlling, controlled by, or under common control with, the Company;



(b)
a change in the composition of the Board after such time as Verizon is no longer
a Parent (such time that Verizon is no longer a Parent, the “Separation Time”),
such that the individuals who, as of the Separation Time, constituted the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company subsequent to the Separation Time whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company after the Separation Time as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person or entity other than the Board shall not be deemed a member of the
Incumbent Board;



(c)
a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing 60% or more
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the Company or the corporation
resulting from such Corporate Transaction (or a parent of the Company or such
corporation) are held subsequent to such transaction by the person or persons
who were the beneficial holders of the outstanding voting securities entitled to
vote generally in the election of directors of the



2

--------------------------------------------------------------------------------





Company or a Parent immediately prior to such Corporate Transaction, in
substantially the same proportions as their ownership in the Company or a
Parent, as the case may be, immediately prior to such Corporate Transaction; or


(d)
the sale, transfer or other disposition of all or substantially all of the
assets of the Company.



Notwithstanding the foregoing, a Change in Control shall not occur if Verizon
continues to be a Parent following the event or transaction in question, and a
transaction shall not constitute a Change in Control if it is in connection with
the underwritten public offering of the Company’s or a Parent’s securities.


2.7
“Code” means the Internal Revenue Code of 1986, as amended from time to time.



2.8    “Company” means AOL Inc., a Delaware corporation, and any successor
thereto as provided in Article 14 hereof.


2.9    “Company Value” means the aggregate Fair Market Value of the Company’s
issued and outstanding Shares on the relevant date.


2.10
“Director” means any individual who is a member of the Board.



2.11
“Effective Date” shall have the meaning ascribed to such term in Section 1.1
hereof.



2.12    “Employee” means any employee of the Company, Verizon or any of their
respective Subsidiaries. Directors who are employed by the Company or by a
Subsidiary shall be considered Employees under the Plan.


2.13    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute.


2.14    “Fair Market Value” means (a) if the Shares are not listed or admitted
to trade on a national securities exchange on the relevant date, the Fair Market
Value shall be the value of a Share as of the relevant date as reasonably
determined by the Administrator for purposes of the Award, which determination
may be based on a valuation report obtained from an independent appraisal firm,
or (b) if the Shares are listed or admitted to trade on a national securities
exchange on the relevant date, the closing price of a Share on that date on the
principal securities exchange on which the Shares are then traded or, if there
are no such sales on the relevant date, then the closing price of Shares on the
date or dates that the Administrator determines, in its sole discretion, to be
appropriate for purposes of valuation.


2.15
“Non-Employee Director” means a Director who is not an Employee.



2.16    “Parent” means any corporation, partnership, joint venture or other
entity that has a direct or indirect ownership interest of at least fifty
percent (50%) in the Company.


2.17    “Participant” means an Employee or Non-Employee Director who has been
selected to receive an Award or who holds an outstanding Award.


2.18    “Payment Date” means, as to a particular Unit, the date on which such
Unit is to be paid as set forth in the applicable Award Agreement (subject to
any vesting requirements applicable to such Unit).


2.19    “Plan” means the AOL Inc. Long-Term Incentive Plan as set forth herein
and as it may be amended from time to time.


2.20    “Performance Share Unit” means a Unit the vesting of which may be based
in whole or in part on the attainment of performance criteria with respect to
the Company.


2.10    “Restricted Share Unit” means a Unit the vesting of which may be based
in whole or in part based on the passage of time.


2.21    “Share” means a share of common stock of the Company.


2.22    “Subsidiary” means (a) a corporation, partnership, joint venture, or
other entity in which the Company (or Verizon, as the context may require) has a
direct or indirect ownership interest of at least fifty percent (50%), and (b)
any corporation, partnership, joint venture, or other entity in which the
Company (or Verizon, as the context may require) holds a direct or indirect
ownership interest of less than fifty percent (50%) but which, in the discretion
of the Administrator, is treated as a Subsidiary for purposes of the Plan.


2.22    “Total Indicative Units” means the number of units of economic interest
into which the Company Value is divided for purposes of determining the value of
a Unit under the Plan. The Total Indicative Units shall be Two Hundred Seven
Million Forty Thousand (207,040,000) at the Effective Date and shall be adjusted
thereafter to the extent and as contemplated in Section 6.3.


3

--------------------------------------------------------------------------------







2.23    “Unit” means a contingent right to receive a payment in an amount
determined under Section 6 below and includes Performance Share Units and
Restricted Share Units.


2.24    “Unit Pool” means the number of Units available for grant under the Plan
under Section 4.1 hereof, as adjusted pursuant to Section 4.2 hereof.


2.25
“Verizon” means Verizon Communications, Inc.



2.26    “Vesting Date” shall have the meaning ascribed to such term in the
applicable Award Agreement.


Article 3. Administration


3.1    General. The Plan shall be administered by and all Awards under this Plan
shall be authorized by the Administrator. Unless otherwise expressly provided by
the Board, the “Administrator” means the Executive Vice President and Chief
Administrative Officer of Verizon.
3.2    Authority of the Administrator. Subject to the provisions hereof, the
Administrator shall have full power in its discretion to select Employees who
shall participate in the Plan; determine the sizes and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan; construe and interpret the Plan and any Award Agreement or other agreement
or instrument entered into or issued under the Plan; establish, amend, or waive
rules and regulations for the Plan’s administration; and (subject to the
provisions of Article 12 hereof) amend the terms and conditions of any
outstanding Award as provided in the Plan. Further, the Administrator shall make
all other determinations that may be necessary or advisable for the
administration of the Plan. With respect to the Non-Employee Directors, the
authority conferred by this Section 3.2 shall rest with the Board. The
Administrator may delegate ministerial, non-discretionary functions to
individuals who are officers or employees of the Company or any of its
affiliates or to third parties.


3.3    Decisions Binding. All determinations and decisions made by the
Administrator pursuant to the provisions of the Plan and all related orders and
resolutions of the Administrator shall be final, conclusive, and binding on all
persons, including the Company, its shareholders, Directors, Non-Employee
Directors, Employees, Participants, and their estates and beneficiaries.


Article 4. Units Subject to the Plan


4.1    Number of Units Available for Grants. Subject to Section 4.2, the maximum
number of Units that may be granted under the Plan is Twenty Million Seven
Hundred Four Thousand (20,704,000) Units. No Award may be granted if it would
cause the Unit limit of this Section 4.1 to be exceeded.


4.2
Unit Pool Adjustments.



(a)
Each Unit subject to the portion of an Award that is paid in the form Shares
shall be charged against the Unit Pool.

(b)
If all or any portion of an Award is paid in cash or expires or is cancelled,
terminated or forfeited for any reason without payment in Shares, the Units
subject to such portion of the Award shall restore, on a one-for-one basis, the
number of Units available for grant under the Unit Pool.

Article 5. Eligibility and Participation


5.1    Eligibility. All Employees and Non-Employee Directors are eligible to
participate in the Plan.


5.2    Actual Participation. Subject to the provisions of the Plan, the
Administrator may, from time to time, select from all Employees those to whom
Awards shall be granted and shall determine the nature and size of each Award.
The Board shall determine the Awards to be granted to the Non-Employee Directors
in accordance with the Company’s compensation program for Non-Employee
Directors.


Article 6. Grant and Payment of Units


6.1    Grants. Subject to the terms and conditions of the Plan, Awards of Units
may be granted to Participants at any time and from time to time as shall be
determined by the Administrator. The Administrator will determine the vesting of
each such Award (which may be based on performance criteria, passage of time or
other factors or any combination thereof) and the other terms and conditions of
such Award, including designating such Award of Units as Restricted Share Units
or Performance Share Units, which provisions will be set forth in the applicable
Award Agreement.


6.2    Amount of Payment. Each Unit shall represent the right to receive,
subject to any vesting requirements applicable to such Unit, an amount equal to
(a) the Company Value as of the applicable Vesting Date, divided by (b) the
Total Indicative Units as of the applicable Vesting Date.




4

--------------------------------------------------------------------------------





6.3    Adjustments. In the event of (1) any contribution to the Company’s
capital by Verizon or any of its Subsidiaries (other than the Company); (2) any
sale of additional equity interests by the Company; (3) any merger, combination,
acquisition, consolidation, sale of a portion of the business or other
reorganization of the Company; (4) any split-up, spin-off or dividend
distribution in respect of the Company’s securities in the form of property; or
(5) any similar, unusual or extraordinary corporate transaction, the
Administrator shall, to such extent (if any) and at such time as it reasonably
deems appropriate and equitable in the circumstances, make such adjustments as
may be necessary or appropriate to preserve (and not enlarge or dilute) the
intended level of benefits under the Plan, including without limitation by
adjusting the Total Indicative Units in connection with such event. For example,
and without limitation, if Verizon contributed assets valued at $1 Billion to
the Company at a time when the value of a Unit (as determined pursuant to
Section 6.2 immediately before giving effect to such contribution) was $25, the
Administrator could increase the Total Indicative Units by an additional Forty
Million (e.g., if the then-existing amount was 207,040,000, the increase would
be from 207,040,000 to247,040,000; $1 Billion divided by $25 is Forty Million)
effective at the time and to account for such contribution. Any adjustment made
pursuant to this Section 6.3 may apply as to any Unit (including Awards then
outstanding) to the extent the Payment Date for such Unit had not occurred prior
to the effective time of such adjustment.


6.4    Timing and Form of Payment. Any payment of a vested Unit as provided in
this Article 6 shall be made on or following the applicable Payment Date of such
Unit as provided in the Award Agreement. Such payment shall be made in cash;
provided, however, that if the Shares are listed or admitted to trade on a
national securities exchange as of the applicable payment date, such payment may
be made in the sole discretion of the Administrator, by the Company delivering a
number of Shares determined by dividing (a) the amount of such payment as
determined under Section 6.2, by (b) the Fair Market Value of a Share at the
time such payment is made.


Article 7. Award Agreements
7.1    In General. Each Award shall be evidenced by an Award Agreement that
shall include such provisions as the Administrator shall determine and that
shall specify the number of Restricted Stock Units granted and the applicable
vesting and payment terms.


7.2    Severance from Service. Each Award Agreement shall set forth the extent
to which the Participant shall have rights, if any, under the Award following
the Participant’s severance from service with the Company and its Subsidiaries.
The Award Agreement may make distinctions based on the reason for the
Participant’s severance from service and may contain obligations that apply
beyond the term of the Award Agreement.


7.3    Restrictions on Transferability. Unless otherwise expressly approved by
the Administrator, a Participant’s Award may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by the Participant.


7.4    Uniformity Not Required. The provisions of the Award Agreements need not
be uniform among all Awards, among all Awards of the same type, among all Awards
granted to the same Participant, or among all Awards granted at the same time.


Article 8. Beneficiary Designation


Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case of the Participant’s death before the Participant
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant with respect to such benefit, shall
be in a form prescribed by the Company, and shall be effective only when filed
by the Participant in writing with the Company during the Participant’s
lifetime. In the absence of any such designation, any benefits remaining unpaid
under the Plan at the Participant’s death shall be paid to the Participant’s
estate unless otherwise provided in the Award Agreement.


Article 9. Deferrals


Pursuant to the applicable requirements of Section 409A of the Code, the
Administrator may permit or require a Participant to defer receipt of the
payment of cash or the delivery of Shares that would otherwise be due in
connection with any Awards. If any such deferral is required or permitted, the
Administrator shall establish rules and procedures for such deferrals in
compliance with the requirements of Section 409A of the Code.


Article 10. No Right to Employment or Participation


10.1    Employment. The Plan shall not interfere with or limit in any way the
right of the Company or Verizon or any Subsidiary of the Company or Verizon to
terminate any Employee’s employment at any time, and the Plan shall not confer
upon any Employee the right to continue in the employ of the Company or Verizon
or any of their respective Subsidiaries.


10.2    Participation. No Employee or Non-Employee Director shall have the right
to be selected to receive an Award or, having been so selected, to be selected
to receive a future Award.








5

--------------------------------------------------------------------------------





Article 11. Change in Control.


No outstanding Awards shall vest or become immediately payable or exercisable
merely upon the occurrence of a Change in Control. However, if within twelve
(12) months following the occurrence of a Change in Control, a Participant is
involuntarily terminated without “Cause” or is deemed to have separated from
service as the result of a “Good Reason”, then any restriction periods and other
restrictions imposed on the Participant’s then-outstanding Awards shall lapse.
Notwithstanding the foregoing, such Awards shall not become payable until their
regularly scheduled time as specified under the terms and conditions of the
applicable Award Agreement, except that, to the extent an Award is exempt from
Section 409A of the Code under the “short-term deferral rule,” payment shall not
be later than 2-1/2 months after the year in which it is no longer subject to a
substantial risk of forfeiture. Both “Cause” and “Good Reason” shall be as
defined in the applicable Award Agreement.


Article 12. Amendment, Modification, and Termination


12.1    Amendment, Modification, and Termination. Subject to the terms of the
Plan, the Administrator may at any time and from time to time, alter, amend,
suspend, or terminate the Plan in whole or in part; provided that unless the
Administrator specifically provides otherwise, any revision or amendment that
would cause the Plan to fail to comply with any requirement of applicable law,
regulation, or rule if such amendment were not approved by the shareholders of
the Company shall not be effective unless and until shareholder approval is
obtained.


12.2    Awards Previously Granted. After the termination of the Plan, any
previously granted Award shall remain in effect and shall continue to be
governed by the terms of the Plan, the Award, and any applicable Award
Agreement. All Awards previously granted under the Plan prior to the Effective
Date specified herein shall be governed by the terms and conditions of the Plan
as in effect at such time, provided that all Plan provisions referencing Section
409A of the Code shall apply to all Awards subject to 409A of the Code.


Article 13. Withholding


13.1    Tax Withholding. The Company and its Subsidiaries shall have the power
and the right to deduct or withhold, or to require a Participant to remit to the
Company or to Verizon, or any Subsidiary of the Company or Verizon, an amount
that the Company or Verizon, or any Subsidiary of the Company or Verizon,
reasonably determines to be required to comply with federal, state, local, or
foreign tax withholding requirements.


13.2    Share Withholding. With respect to withholding required in connection
with any issuance of Shares pursuant to an Award granted hereunder, the
Administrator may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory withholding tax
that could be imposed on the transaction.


Article 14. Successors


All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether or not the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


Article 15. Legal Construction


15.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; any feminine term
used herein also shall include the masculine; and the plural shall include the
singular and the singular shall include the plural.


15.2    Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


15.3    Requirements of Law. The granting and payment of Awards under the Plan
(including the issuance of any Shares under the Plan) shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. In
addition, the Plan and all Awards will be interpreted and construed to avoid any
tax, penalty or interest under Code Section 409A. The Administrator, in its
reasonable discretion, may amend the Plan (including retroactively) in any
manner to conform with Section 409A of the Code. Except for the Company’s
obligations to withhold taxes, the Company will have no obligation relating to
any tax or penalty applicable to any person as a result of participation in the
Plan.


15.4    Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of New York (without regard to the legislative
or judicial conflict of laws rules of any state), except to the extent
superseded by federal law.




6